Citation Nr: 9908097	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for scleroderma with 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
November 1968.  This case comes before the Board of Veteran's 
Appeals (the Board) on appeal from a November 1996 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO). 


REMAND

Service connection for scleroderma (otherwise termed 
progressive systemic sclerosis) was denied in a November 1996 
rating decision.  A July 1997 statement from a private 
treating physician, Dr. Rosen, indicated that the appellant 
had peripheral neuropathy in his legs that was secondary to 
scleroderma.  The appellant is service connected for 
postoperative leg muscle herniation with superficial peroneal 
neuropathy of both legs. 

In his hearing before the RO in October 1997, the appellant 
testified that the leg symptoms he experienced in service 
that were attributed to peroneal neuropathy are the same 
symptoms he currently experiences and that have been 
attributed to peripheral neuropathy and scleroderma.  Further 
development in necessary to determine whether the onset of 
scleroderma occurred in service.

In a statement received by the RO in June 1998, the appellant 
withdrew that portion of the claim that alleged scleroderma 
with peripheral neuropathy was due to Agent Orange exposure 
in the Republic of Vietnam.

The file contains an undated report of contact between the RO 
and a doctor.  The doctor was called to see if the fascial 
hernias that the appellant had in service were connected to 
the scleroderma with peripheral neuropathy he was now 
claiming.  A conversation interpreted by a layman and lacking 
any evidence that the physician was given the opportunity to 
review the file is not evidence.  Additionally, the RO did 
not furnish a Supplemental Statement of the Case after 
receipt of this information.  If the RO wants to include 
evidence in the file, it should come from the doctor not a 
layman repeating what a doctor may have stated.  The document 
also reflects that the wrong question was asked.  It is not 
whether there is a relationship between the hernia and the 
scleroderma; it is whether there is a relationship between 
the bilateral superficial peroneal nerve neuropathy and the 
scleroderma.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination and should make note on the 
report that the claims folder was 
reviewed.  The examiner should determine 
whether the lower leg symptoms complained 
of in service and attributed to bilateral 
fascial herniation and peroneal nerve 
involvement are attributed to 
scleroderma.  In other words, the 
examiner should determine whether 
scleroderma had its onset in service.  A 
complete discussion of the basis for the 
opinion should be furnished.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

3.  If the RO wants to include evidence, 
the evidecne should come from a competent 
source (not a layman relating what a 
doctor may have told him) and issue a 
SSOC based on that evidence.

4.  The veteran is at liberty to obtain a 
medical opinion that definitely links the 
scleroderma to the inservice 
manifestations.  (It is recommended that 
the veteran provide a copy of the service 
records to his doctor for review and the 
doctor note that the records were 
reviewed.) 

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


